PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/061,837
Filing Date: 24 Oct 2013
Appellant(s): DASIKA et al.



__________________
Ishan P. Weerakoon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 29, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant across pages 7-8 of the Appeal Brief argues: ‘The Office Action acknowledges that Coon does not disclose, but alleges that Collard discloses, the feature “to select, for each thread of said plurality of threads, said first prefetch strategy as a default strategy; ... and [] to select, for each thread of said plurality of threads, said second prefetch strategy upon detection of said one or more characteristics of said stream of program instructions indicative that said given data access instruction will be executed a plurality of times within said stream of program instructions”, as recited in claim 1. This allegation is incorrect; Collard does not disclose the above quoted features.’
Appellant on page 8 further argues: ‘Collard does not disclose or even suggest “to select, for each thread of said plurality of threads, said first prefetch strategy as a default strategy;… and [] to select, for each thread of said plurality of threads, said second prefetch strategy …”, as recited in claim 1.’
Appellant on page 8 further argues: “The Office Action cites to several sections in Collard as disclosing the above quoted feature.”
Appellant on page 9 argues: ‘However, Collard’s teaching that a prefetch strategy is changed on a thread basis, does not teach or suggest the above noted features of amended claim 1 on a thread basis actually teaches away from amended claim 1 where, upon detection of the one or more characteristics of the stream of program instructions, the second prefetch strategy, in which prefetch predictions for the thread are - nevertheless - dependent on the thread identifier of the thread, is selected for each thread of the plurality of threads. In contrast to Collard, whereas the claimed embodiment according to amended claim 1 provides for the selection of the prefetch strategy, it aims to avoid the penalty of running with the wrong prediction strategy, by selecting the second strategy for all threads.’
However, the Office Action did not rely upon Collard to teach the entirety of the above quoted features. See page 5, line 1, and page 5, line 15, of the Office Action, which show that Collard was not relied upon to teach the “for each thread of said plurality of threads” portions of the above quoted features. As such, Appellant’s argument does not address the prior art rejection presented in the Office Action. In the Office Action, the prior art rejection relies on the combination of Coon and Collard to teach the aforementioned portions of the above quoted features. See page 7, lines 6-11, and paragraph 33, which spans pages 36-37, of the Office Action. 

Appellant on page 9 argues: “Therefore, Collard does not teach or suggest, and thus does not rectify the admitted deficiencies of Coon with respect to, the above identified features of claim 1.”
However, Appellant does not elaborate on why Collard does not rectify the admitted deficiencies of Coon with respect to the above identified features of claim 1.

Appellant across pages 9-10 argues: ‘The Examiner’s response in the above noted “Response to Arguments” fails to account for the explicit requirement that the prefetch predictions for said thread (of the plurality of threads) ... are dependent on said thread identifier of said thread of said plurality of threads.’
Appellant on page 10 further argues: ‘Further, the cited references do not disclose that the prefetch predictions for each thread of the plurality threads are dependent on said thread identifier of each thread of thread. Even if the prefetch strategy were selected for the threads (plural) associated with those SIMT (single-instructions multiple-thread) instructions, the person skilled in the art would not be taught to provide the “prefetch circuitry [being] further arranged to make, when said second prefetch strategy is selected by the prefetch strategy selecting circuitry, prefetch predictions for said thread that are dependent on said thread identifier of said thread”, as recited in claim 1.’
However, the Office Action has accounted for the aforementioned explicit requirement. Collard is cited as teaching prefetch predictions for a thread that are dependent on said thread identifier of said thread. See page 6, lines 12-21, of the Office Action. Moreover, the Office Action makes clear how Collard, when applied to the invention of Coon, entails selecting a prefetch strategy for each thread of a plurality of threads (and, consequently, making prefetching predictions for each thread of a plurality of threads). See page 7, lines 6-11, and paragraph 33, which spans pages 36-37, of the Office Action. 

Appellant on page 11 argues: ‘Further, in an apparent acknowledgment that the Coon and Collard combination may not disclose “prefetch circuitry [being] further arranged to make, when said second prefetch strategy is selected by the prefetch strategy selecting circuitry, prefetch dependent on said thread identifier of said thread” as recited in claim 1, the Examiner relies on an “Obvious to try” argument, referring to “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” (see e.g., Office Action, p. 7).’
Appellant on page 11 argues: ‘According to claim 1, “when said second prefetch strategy is selected by the prefetch strategy selecting circuitry, prefetch predictions for said thread [are made,] that are dependent on said thread identifier of said thread”. … However, according to claim 1, the prefetch predictions for the thread are made dependent on said thread identifier of said thread.’
Appellant on page 11 argues: “Moreover, making prefetch predictions dependent on the thread identifier, rather than performance-oriented measures, was an unpredictable solution. Thus, even if ‘Collards disclosure that the prefetcher 300 “can” use the thread and / or processor core ID provided in the tags’ (to implement prefetching), it was not “obvious to try” to make prefetch predictions dependent on the thread identifier.”
However, Appellant’s argument does not address the prior art rejection presented in the Office Action. The prior art rejection presented in the Office Action did not rely on an “Obvious to try” rationale to render obvious making prefetch predictions dependent on the thread identifier. Rather, “Obvious to try” rationale was explained with respect to making prefetch predictions for a thread that are independent of a thread identifier of said thread when said first prefetch strategy is selected in particular. See the first indented paragraph of page 7 of the Office Action (which Appellant reproduces at the end of the first paragraph on page 11 of the Appeal Brief). In contrast, Examiner relied upon Collard to teach making prefetch predictions dependent on a thread identifier. See page 6, lines 11-21, of the Office Action. 


Appellant on page 12 argues: ‘The Examiner combines five references to arrive at the rejection of claim 1. Although the number of references by itself may not be indicative of non-obviousness, as described below, the Examiner further relies on an “obvious to try” rationale which, as described above, is improper.’
However, the number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention, and is not indicative of impermissible hindsight. Moreover, Appellant’s argument that the “obvious to try” rationale is improper is unpersuasive for the reasons set forth above. 

Appellant on page 12 argues: ‘Moreover, also as described above, the Examiner failed to consider the “claim as a whole”. Determining obviousness expressly requires considering the claimed invention “as a whole” in order to prevent evaluation of the invention part by part, because this form of hindsight reasoning, using the invention as a roadmap to find its prior art components, discounts the value of combining various existing features or principles in a new 
However, Examiner submits that the claimed invention was considered as a whole, for the reasons set forth above. In addition, the prior art rejections set forth in the Office Action did not rely on any knowledge gleaned only from the instant disclosure. Examiner further submits that the test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. In other words, claim language that is not explicitly present in any given reference is not, by itself, evidence of impermissible hindsight.

Appellant across pages 12-18 provides arguments directed to a second grounds of rejection. As these arguments essentially mirror the arguments directed to the first grounds of rejection, Examiner’s responses to arguments above are likewise applicable to the arguments set forth across pages 12-18. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEITH E VICARY/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        
Conferees:
/ANDREW CALDWELL/Supervisory Patent Examiner, Art Unit 2182                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.